CARROLL, DONALD, Judge
(dissenting).
The sole question in this appeal is whether the Circuit Court correctly granted ap-pellee-defendant Alford’s motion to dismiss the complaint as to him. Our rules clearly provide that a complaint which sets forth a claim for relief must state a cause of action against a defendant and must inform a defendant of the nature of the cause against him (Rules 1.8(b) and 1.11(b) of the Florida Rules of Civil Procedure, 30 F.S.A.). The complaint here, in my opinion, fails to state a cause of action or claim for relief as against Alford, and hence the complaint, on his motion, was properly dismissed as to him. I would therefore affirm the order appealed from.